United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Faegre Drinker Biddle & Reath LLPPATENT DOCKETING - INTELLECTUAL PROPERTY2200 WELLS FARGO CENTER90 SOUTH SEVENTH STREETMINNEAPOLIS MN MINNESOTA 55402-3901


In re Application of:	:
   Ritter, Robert et al.	                                            :           DECISION ON PETITION 
Application No.: 15/789,626	:	  UNDER 37 C.F.R. §1.181
Filed:  October 20, 2017	:	 
For:	SOFA BED	:	 

This is a decision in response to the petition filed on October 31, 2020 under 37 C.F.R. 1.181 requesting withdrawal of the objection to the drawings raised in the non-final office action mailed on October 28, 2020.

The petition is GRANTED.
RELEVANT BACKGROUND


A review of the application file shows that:

October 20, 2017:  Petitioners filed original drawings;

August 18, 2019:  A non-final office action was mailed and in addition to art rejections, drawings were objection under 37 C.F.R. 1.83(a) including an objection to figure 2B and “onward” for showing the spring (item 130) has being “inexplicably phased through item 106A;”

September 27, 2019:  Petitioners filed arguments and replacement drawing for figure 5;

December 11, 2019:  A final office action was mailed and maintained the previous objection to drawings in regards to figures 2A-2C;

December 30, 2019:  Petitioners filed an after final response with amendments to figure 6;

January 30, 2020:  An advisory action was mailed that stated that, due to the addition of figure 6, the drawing objections were getting withdrawn;

March 31, 2020:  Petitioners filed another after final response with amendments to figure 6;

July 20, 2020:  Petitioners filed an Appeal Brief;

October 28, 2020:  A non-final office action was mailed reopening prosecution and in addition to art rejections, drawings figures 2B-2D were objected to because item 166 is passing through item 106A and the specifications nor the claims do not support this;

October 31, 2020: Instant petition was filed.

RELEVANT GUIDANCE

MPEP 608.02 - Drawing
The applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented. When the nature of such subject matter admits of illustration by a drawing and the applicant has not furnished such a drawing.

37 C.F.R. 1.81 – Drawings Required in Patent Applications
(a) The applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented. Since corrections are the responsibility of the applicant, the original drawing(s) should be retained by the applicant for any necessary future correction.
(b) Drawings may include illustrations which facilitate an understanding of the invention (for example, flow sheets in cases of processes, and diagrammatic views).
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.
(d) Drawings submitted after the filing date of the application may not be used to overcome any insufficiency of the specification due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim.

37 CFR 1.83 – Content of Drawing
(a) The drawing in a non-provisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation ( e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.


within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).

PETITIONER’S ARGUMENTS

Petitioners argue that the objections to the drawings held by the examiner in the non-final office action mailed on October 28, 2020 are incorrect and should be withdrawn because the objections have no basis in statute, rule, or case law.

DISCUSSION AND ANALYSIS

A review of the record shows that the non-final office action mailed on October 28, 2020, the examiner objected to figures 2B-2D stating because figure 2B illustrates that item 166 passing through item 106A that is in no manner enabled by the claims or the specification.  The instant specification, paragraph 0006 teaches of these figures 2B-2D, which discloses the main invention of a couch in various stages between the sofa configuration and the bed configuration; but there is no mechanism or explanation for the spring somehow outside the base frame item 106A and then behind in all other figures 2C-2D.  The office action goes on to provide recommendations to overcome the objections by erasing portions of item 166 which overlap with item 106A. 

Since the petitioners had already added the addition of figure 6 to the application in the Response After Final filed on both December 30, 2019 and March 31, 2020 based on the examiner’s suggestion; and further that the examiner stated in the Advisory Actions mailed on January 30, 2020 and April 09, 2020 that the addition of the new figure 6 led to the drawing objections being withdrawn, the objection to the drawings as set forth in the non-final Office action mailed on October 28, 2020 was improper.  The application is being returned to the examiner to issue a new office action in accordance with this petition decision to withdraw the objection to the drawings.

For the foregoing reasons, the petition is GRANTED.  Questions concerning this decision should be referred to Mikado Buiz, Quality Assurance Specialist, at (571) 272-6578.

/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        
____________________________
Wendy Garber, Director
Patent Technology Center 3600
(571)-272-5250

MB: 12/09/2020